DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 4/7/2022.
Claims 1, 12, 19, and 20 are amended.
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.

Response to Arguments
The Amendment filed 4/7/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome the objection set forth in the Final Office Action mailed 2/7/2022.

Applicant’s arguments, see pages 13-16, with respect to the 103 rejection(s) of claim(s) 1, 12, and 19 have been fully considered and are persuasive. The amendment, “in response to the robot performing the at least one automated task within the workspace,” clarifies the completion verification of the human operation. The amendment overcomes Holmes’s teachings of a completion verification for a “digital training passport” involving determining whether a predetermined time period has lapsed in response to the user task not being completed since Holmes’s teachings is merely the creation of stored user skill information without a robot necessarily performing a preceding automated task. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Holmes (US 20210187728 A1), Vu (WO 2018148181 A1), Johnson (US 20200246978 A1), and Choi (US 20210064019 A1).
Applicant's arguments, see pages 16-17, regarding Holmes being silent on a task completion parameter being based on at least one "a connectivity characteristic of the workpiece, a visual characteristic of the workspace, a tool operation verification of a power tool used by the human for performing the human operation, and a robot tactile verification," as recited in Claim 19 has been fully considered but is not persuasive. Outside of the digital training passport, Holmes discusses a workbench system that “may assist in the performance of the task to produce the object and also verify or otherwise that the user has correctly carried the task to provide an object that meets a given standard” [0005]. Holmes further teaches “the validation comprises comparing the captured images of the assembled object to images of an approved assembled object, and determining whether the assembled object produced by the user 122 matches the approved assembled object” [0091]. Comparison of images of a workpiece to verify completion is a task parameter based on a visual characteristic of the workpiece.
Correspondingly, independent claims 1, 12, and 19 are rejected and the dependent claim rejections are maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Dynamic workspace module in claim 1.
Task management module in claims 1-3, 6, and 11.
Adaptive robot control module in claims 7-8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0089] provides structure for all modules in this application.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 7-10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 20210187728 A1) in view of Vu (WO 2018148181 A1), Johnson (US 20200246978 A1), and Choi (US 20210064019 A1).

Regarding Claim 1,
Holmes discloses,
A system for a human-robot collaborative operation, the system comprising (“collaborative robot systems for robot and human collaboration.” [0001]):
a plurality of sensors disposed throughout a workspace (“one or more sensors mounted to the workbench” [0005]),
wherein the plurality of sensors includes at least one sensor that acquires data related to a human operation to be performed by a human on a workpiece (“The one or more sensors may comprise a camera. The controller may be configured to control the camera to record the user performing the task.” [0011]);
a robot operable to perform at least one automated task within the workspace (“a multi-axis robot comprising an end effector for holding an object; and a controller. The controller is configured to: using a measurement by the one or more sensors, identify a user in a workspace in which the workbench is located; based on the identity of the user, determine a task to be performed by the user using the workbench system; control the robot to move the object held by the end effector relative to the one or more sensors” [0005]);
and a workspace controller configured to operate as (“In a first aspect, the present invention provides a workbench system comprising: a workbench; one or more sensors mounted to the workbench; a multi-axis robot comprising an end effector for holding an object; and a controller.” [0005]):	and a task management module configured to verify completion of the human operation based on a task completion parameter associated with the human operation …, wherein the task management module is configured to determine whether the task completion parameter is satisfied based on at least one of the dynamic model, the data from the plurality of sensors, and the at least one automated task performed by the robot (“The workbench system may assist in the performance of the task to produce the object and also verify or otherwise that the user has correctly carried the task to provide an object that meets a given standard.” [0005]; “perform a validation process using the measurements taken by the one or more sensors” [0005]),

Holmes discloses memory of object type ([0052]), a plurality of sensors [0005], and object classification ([0052]), but does not explicitly disclose the memory as part of a workspace control system and a dynamic workspace model based on a static nominal model, and therefore doesn’t explicitly disclose:
	and a workspace control system including: a memory storing an object classification library that associates a plurality of predefined objects with one or more classifications;
a dynamic workspace module configured to generate a dynamic model of the workspace based on a static nominal model of the workspace and data from the plurality of sensors,
wherein the dynamic workspace module is configured to classify one or more objects provided within the workspace based on the dynamic model and the object classification library,
verify completion of the human operation … in response to the robot performing the at least one automated task within the -2-Appln. No.: 16/688,490Attorney Docket No.: 84209759 workspace
wherein: the task management module is configured to determine whether a predetermined time period has lapsed in response to the task completion parameter not being satisfied, 
and the task management module is configured to issue a notification and place the robot in a wait state in response to the predetermined time period lapsing.
However, Vu teaches:
A workspace control system that includes stored object classifications (“Safe actions are calculated in real time based on all sensed relevant objects and on the current state of the machinery (e.g., a robot) in the workspace.” [0014]; “The processor also identifies and monitors volumes that represent workpieces. This recognition may be aided by information about physical shape of the workpieces determined during a configuration process, which could consist of CAD models, 3D scans, or 3D models learned by the system during a teaching phase.” [0018]).
A dynamic workspace model based on a static nominal model and data from sensors (“During an initial startup period, when it may be safely assumed there no objects intruding into the workspace 100, analysis module 342 identifies all voxels occupied by the static elements (static model). Those elements can then be subtracted from future measurements and not considered as potential intruding objects. Nonetheless, continuous monitoring is performed to ensure that the observed background image is consistent with the space map 345 stored during the startup period.” [0013]; “the system includes a plurality of sensors distributed about the workspace. Each of the sensors includes or is associated with a grid of pixels for recording representations of a portion of the workspace within a sensor field of view; the workspace portions collectively cover the entire workspace. A computer memory stores (i) a series of images from the sensors, … A processor is configured to generate, from the stored images, a spatial representation of the workspace (e.g., as volumes, which may correspond to voxels, i.e., 3D pixels). The processor identifies and monitors, over time, a representation of space occupied by the robot within the workspace (dynamic model)” [0017]; Examiner Explanation: The initial startup that identifies the static elements is the static nominal model. The updating representation of the workspace around the robot is the dynamic model. The dynamic model is based on the static model since the static elements can be subtracted out from being potential intruding objects.).
Object classification based on the dynamic model and classification library (“The processor also identifies and monitors volumes (dynamic model) that represent workpieces. This recognition may be aided by information about physical shape of the workpieces determined during a configuration process, which could consist of CAD models, 3D scans, or 3D models learned by the system (classification library) during a teaching phase.” [0018]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Holmes to include further teachings of Vu because recognizing objects can improve the safety for humans by allowing for collision avoidance with specifically humans while still allowing the approach of workpieces (“These workpiece volumes are then characterized as definitively not occupied by a human, and therefore permissible for the robot to approach per the safety protocol. Additionally, the processor recognizes interaction between the robot and a workpiece within the workspace, and in response to the recognized interaction, updates the robot region to include the workpiece and updates the envelope region in accordance with the stored model and the updated robot region. The processor generates a safe zone around the robot region, as updated, in accordance with the safety protocol.” [0018]). Further, it would be obvious to combine as this use of the models “overcomes the need for programming specific zones, does not require discrete speed limitations to operate, and maintains robot motion over a wider range of human actions in the workspace, thereby reducing the workspace area designated as off-limits to humans even as the robot continues operation.” [0015]. 

Vu also does not explicitly teach
verify completion of the human operation … in response to the robot performing the at least one automated task within the -2-Appln. No.: 16/688,490Attorney Docket No.: 84209759 workspace
wherein: the task management module is configured to determine whether a predetermined time period has lapsed in response to the task completion parameter not being satisfied, 
and the task management module is configured to issue a notification and place the robot in a wait state in response to the predetermined time period lapsing.
However, Johnson teaches
verify completion of the human operation in response to the robot performing the at least one automated task within the -2-Appln. No.: 16/688,490Attorney Docket No.: 84209759 workspace (“Upon receiving an order 16 from the order server 14, the robot 18 proceeds to a first warehouse location … Upon reaching the correct location (pose), the robot 18 parks itself in front of a shelf 12 on which the item is stored and waits for a local operator 50 to retrieve the item from the shelf 12 and place it in tote 44.” See at least [0033-0034]; The memory stores instructions that, when executed by the processor, cause the autonomous robot to detect completion of a task operation by a human operator.” [0008])
wherein: the task management module is configured to determine whether a predetermined time period has lapsed in response to the task completion parameter not being satisfied (“In some embodiments, the memory also stores instructions that, when executed by the processor, cause the autonomous robot to, responsive to recordation of the next task selection, designate the selected task operation as in process within the personnel routing system to avoid redundant recommendation. In some embodiments, the in process designation is removed if the selected task operation is not completed within a prescribed time limit.” [0010])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Holmes and Vu to further include the teachings of Johnson to make efficient use of human robot collaboration and to account for human error, unexpected events, and/or other failures (“A more efficient way of picking items is to use a local operator 50, which is typically human, to carry out the task of physically removing an ordered item from a shelf 12 and placing it on robot 18, for example, in tote 44.” [0033]; “In order to account for human error, unexpected events, and/or other failures to execute, the “in process” designation can, in some embodiments, be removed by the personnel routing system if the task is not completed within a prescribed time limit.” [0071]).

Johnson also does not explicitly teach
and the task management module is configured to issue a notification and place the robot in a wait state in response to the predetermined time period lapsing.
However, Choi teaches
	“When the user has not arrived at the waiting robot and a predetermined time elapses (TIME_OUT), after the robot 100 has entered the target area, the robot 100 may switch the operation mode to a lock mode again. The robot 100 may transmit an arrival notification message to the terminal 200 and/or the server 300. In an example, when the user has not arrived after a predetermined time has elapsed after the robot 100 has entered the target area, the robot 100 may switch the operation mode to a lock mode and may move to a departure point or a predetermined ready zone. In this case, the robot 100 may transmit a return notification message or a ready notification message to the terminal 200 and/or the server 300.” [0132]; Examiner Interpretation: The robot being in lock mode at the predetermined ready zone (described as a ready mode) is the wait state.
	Even though the human task described by Choi [0132] (arrival at a destination) is not a task performed on a workpiece (Holmes, Vu, and Johnson teach the human task on a workpiece), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Holmes, Vu, and Johnson to further include the teachings of Choi to have the robot issue a notification and enter a wait state in response to the predetermined time period lapsing to improve user convenience by automatically idling the robot in a wait state and informing the user of the robot state so that the user knows that the robot is ready for the user (see at least [0131-0132]).

Regarding Claim 2,
Modified Holmes discloses:
The system according to Claim 1,
Holmes further teaches:
wherein the task completion parameter is based on at least one of: a workpiece connectivity characteristic, wherein the human operation includes connecting at least two components, and the task management module is configured to verify that the human operation is complete based on an electrical connection, a mechanical connection, or a combination thereof between the at least two components, a workspace audio-visual characteristic, wherein the task management module is configured to verify that the human operation is complete based on a visual inspection, an acoustic evaluation, or a combination thereof of the workspace, a tool operation verification of a power tool used by the human for performing the human operation, wherein the human operation includes a machine operation to be executed with the power tool, and the task management module is configured to determine whether the machine operation of the power tool satisfies a predefined tool criteria for the human operation, and a robot tactile verification, wherein, as one of the at least one automated task, the robot is configured to perform a tactile evaluation of the workpiece using a tactile sensor, and the task management module is configured to compare data from the tactile sensor to a post workpiece tactile threshold to verify whether the human operation is complete (“the validation comprises comparing the captured images of the assembled object to images of an approved assembled object, and determining whether the assembled object produced by the user 122 matches the approved assembled object.” [0091]; Examiner Interpretation: The comparison of the image to an approved image is the task completion parameter based on a workspace audio-visual characteristic.).

Regarding Claim 3,
Modified Holmes discloses:
The system according to Claim 2,
Holmes further teaches:
wherein: the plurality of sensors includes a camera operable to capture one or more images of the workspace, an acoustic sensor operable to detect acoustic waves within the workspace, or a combination thereof (“The one or more sensors may comprise a camera configured to capture images of the object held by the end effector, and the validation process is performed using one or more of the images.” [0006]; “The one or more sensors may be further configured to measure one or more properties of a user in a workspace in which the workbench is located.” [0008]),
	and for the workspace audio-visual characteristic, the task management module is configured to perform at least one of: compare a current state of the workspace having the workpiece with a predefined post operation state to verify whether the human operation is complete, wherein the predefined post operation state provides a state of the workspace after the human operation is performed, and analyze a workspace audio signal indicative of the detected acoustic waves with a nominal audio signal profile indicative of an audio signal generated during the human operation (“the validation comprises comparing the captured images of the assembled object to images of an approved assembled object, and determining whether the assembled object produced by the user 122 matches the approved assembled object.” [0091]).

Regarding Claim 4,
Modified Holmes discloses:
The system according to Claim 3,
Holmes further teaches:
wherein the predefined post operation state of the workspace includes at least one of: a physical appearance of the workpiece after the human operation is performed, removal of an assembly component from a designated area, and transfer of an assembly component provided within the workspace (“the validation comprises comparing the captured images of the assembled object to images of an approved assembled object” [0091]).

Regarding Claim 7,
Modified Holmes discloses:
The system according to Claim 1,
Holmes does not explicitly disclose:
wherein the workspace controller is further configured to operate as: an adaptive robot control module configured to operate the robot 
based on a comparison of the dynamic model and the static nominal model of the workspace,
wherein the adaptive robot control module is configured to determine a probable trajectory of a dynamic object provided in the dynamic model based on a prediction model, wherein the prediction model determines probable trajectories of a dynamic object within the workspace and adjust at least one robot parameter based on the probable trajectory of the dynamic object and a future position of the robot.
However, Vu teaches:
 	An adaptive robot control module that controls a robot (“An object-monitoring system (OMS) 410 obtains information about objects from the sensors 102 and uses this sensor information to identify relevant objects in the workspace 400. OMS 410 communicates with robot controller 407 via any suitable wired or wireless protocol. (In an industrial robot, control electronics typically reside in an external control box. However, in the case of a robot with a built-in controller, OMS 410 communicates directly with the robot's onboard controller.) Using information obtained from the robot (and, typically, sensors 102), OMS 410 determines the robot's current state. OMS 410 thereupon determines safe-action constraints for robot 402 given the robot's current state and all identified relevant objects. Finally, OMS 410 communicates the safe action constraints to robot 407.” [0035]).
	Controlling the robot based on a comparison of a dynamic and static nominal model of the workspace (“analysis module 342 may be configured to identify intruding objects that are unexpected or that may be humans.” [0020]; Examiner Explanation: Since the intruding objects are unexpected, they are identified from a comparison of the models where they are present in the dynamic model but not present in the original static nominal model generated at the initial startup.).
An adaptive robot control module that controls the robot based on a predicted trajectory of a dynamic object (“embodiments of the present invention provide systems and methods for determining safe zones in a workspace, where safe actions are calculated in real time based on all sensed relevant objects and on the current state of the machinery (e.g., a robot) in the workspace. These embodiments may, but need not, utilize the workspace- monitoring approaches described in the detailed description below. Embodiments of the invention perform dynamic modeling of the robot geometry and forecast the future trajectory of the robot(s) and/or the human(s), using, e.g., a model of human movement and other forms of control.” [0014-0015]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Holmes to include further teachings of Vu to reduce the risk of injuring a human (“Risk reduction is achieved by maintaining at least a protective separation distance between the human worker and robot during periods of robot motion.” [0033]; Examiner Explanation: Adaptive robot control protects humans as it can alter the robots movements to avoid humans as they move about the work area.). And to avoid collisions when there are moving objects in the workspace (“For many applications, the classification of regions in a workspace as described above may be sufficient— e.g., if control system 112 is monitoring space in which there should be no objects at all during normal operation. In many cases, however, it is desirable to monitor an area in which there are at least some objects during normal operation, such as one or more machines and workpieces on which the machine is operating.” [0020]; Examiner Explanation: Controlling the robot based on comparing a static model with a dynamic model is beneficial to avoid collisions when there are multiple moving objects in the work area.).

Regarding Claim 8,
Modified Holmes discloses:
The system according to Claim 1,
Holmes further teaches:
	wherein the adaptive robot control module is configured to control subsequent movement of the robot after the task management module verifies completion of the human operation (“responsive to the assembled being determined to be valid, the assembled object is released by the end effector 130 of the robot 104, and the assembled object is removed from the system 100.” [0097]).

Regarding Claim 9,
Modified Holmes discloses:
The system according to Claim 1,
Holmes discloses object classification ([0052]), but doesn’t explicitly disclose:
wherein the object classification library associates the plurality of predefined objects with one of the following classifications: a robot, a human, a moveable object, or a fixed object.
However, Vu teaches:
“it may be necessary to further classify objects into one or more of four categories: (1) elements of the machinery being controlled by system 112, (2) the workpiece or workpieces that the machinery is operating on, and (3) other foreign objects, including people, that may be moving in unpredictable ways and that can be harmed by the machinery. It may or may not be necessary to conclusively classify people versus other unknown foreign objects.” [0023]
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Holmes to include further teachings of Vu because “it may be necessary to definitively identify elements of the machinery as such, because by definition these will always be in a state of "collision" with the machinery itself and thus will cause the system to erroneously stop the machinery if detected and not properly classified. Similarly, machinery typically comes into contact with workpieces, but it is typically hazardous for machinery to come into contact with people. Therefore, analysis module 342 should be able to distinguish between workpieces and unknown foreign objects, especially people.” [0023]

Regarding Claim 10,
Modified Holmes discloses:
The system according to Claim 1,
Holmes further teaches:
wherein the robot is uncaged (“The robot 104 and the human user 122 share a common workspace. Both the robot 104 and the human 122 may move within the common workspace. The robot 104 is a collaborative robot” [0037]).

Regarding Claim 12,
Holmes discloses:
A method comprising: having a robot perform at least one automated task within a workspace (“a multi-axis robot comprising an end effector for holding an object; and a controller. The controller is configured to: using a measurement by the one or more sensors, identify a user in a workspace in which the workbench is located; based on the identity of the user, determine a task to be performed by the user using the workbench system; control the robot to move the object held by the end effector relative to the one or more sensors” [0005]);
wherein the plurality of sensors includes at least one sensor that acquires data related to a human operation to be performed by a human on a workpiece (“The one or more sensors may comprise a camera. The controller may be configured to control the camera to record the user performing the task.” [0011]);
and determining, … , whether a task completion parameter associated with the human operation is satisfied based on the dynamic model, the data from the plurality of sensors, the at least one automated task performed by the robot, or a combination thereof; determining that the human operation is complete in response to the task completion parameter being satisfied(“The workbench system may assist in the performance of the task to produce the object and also verify or otherwise that the user has correctly carried the task to provide an object that meets a given standard.” [0005]; “perform a validation process using the measurements taken by the one or more sensors” [0005]);

Holmes discloses the plurality of sensors [0005], controlling a robot based on human operation [0097], but does not explicitly disclose a dynamic model and therefore doesn’t explicitly disclose:
generating a dynamic model of a workspace based on a static nominal model of the workspace and data from a plurality of sensors disposed throughout the workspace,
controlling operation of the robot based on the dynamic model and the human operation;
and determining, in response to the robot performing the at least one automated task within the -2-Appln. No.: 16/688,490Attorney Docket No.: 84209759 workspace, whether a task completion parameter associated with the human operation is satisfied
determining whether a predetermined time period has lapsed in response to the task completion parameter not being satisfied; 
issuing a notification and placing the robot in a wait state in response to the predetermined time period lapsing.
However, Vu teaches:
A workspace control system that includes stored object classifications (“Safe actions are calculated in real time based on all sensed relevant objects and on the current state of the machinery (e.g., a robot) in the workspace.” [0014]; “The processor also identifies and monitors volumes that represent workpieces. This recognition may be aided by information about physical shape of the workpieces determined during a configuration process, which could consist of CAD models, 3D scans, or 3D models learned by the system during a teaching phase.” [0018]).
A dynamic workspace model based on a static nominal model and data from sensors (“During an initial startup period, when it may be safely assumed there no objects intruding into the workspace 100, analysis module 342 identifies all voxels occupied by the static elements (static model). Those elements can then be subtracted from future measurements and not considered as potential intruding objects. Nonetheless, continuous monitoring is performed to ensure that the observed background image is consistent with the space map 345 stored during the startup period.” [0013]; “the system includes a plurality of sensors distributed about the workspace. Each of the sensors includes or is associated with a grid of pixels for recording representations of a portion of the workspace within a sensor field of view; the workspace portions collectively cover the entire workspace. A computer memory stores (i) a series of images from the sensors, … A processor is configured to generate, from the stored images, a spatial representation of the workspace (e.g., as volumes, which may correspond to voxels, i.e., 3D pixels). The processor identifies and monitors, over time, a representation of space occupied by the robot within the workspace (dynamic model)” [0017]; Examiner Explanation: The initial startup that identifies the static elements is the static nominal model. The updating representation of the workspace around the robot is the dynamic model. The dynamic model is based on the static model since the static elements can be subtracted out from being potential intruding objects.).
Object classification based on the dynamic model and classification library (“The processor also identifies and monitors volumes (dynamic model) that represent workpieces. This recognition may be aided by information about physical shape of the workpieces determined during a configuration process, which could consist of CAD models, 3D scans, or 3D models learned by the system (classification library) during a teaching phase.” [0018]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Holmes to include further teachings of Vu because recognizing objects can improve the safety for humans by allowing for collision avoidance with specifically humans while still allowing the approach of workpieces (“These workpiece volumes are then characterized as definitively not occupied by a human, and therefore permissible for the robot to approach per the safety protocol. Additionally, the processor recognizes interaction between the robot and a workpiece within the workspace, and in response to the recognized interaction, updates the robot region to include the workpiece and updates the envelope region in accordance with the stored model and the updated robot region. The processor generates a safe zone around the robot region, as updated, in accordance with the safety protocol.” [0018]). Further, it would be obvious to combine as this use of the models “overcomes the need for programming specific zones, does not require discrete speed limitations to operate, and maintains robot motion over a wider range of human actions in the workspace, thereby reducing the workspace area designated as off-limits to humans even as the robot continues operation.” [0015]. 

Vu also does not explicitly teach
and determining, in response to the robot performing the at least one automated task within the -2-Appln. No.: 16/688,490Attorney Docket No.: 84209759 workspace, whether a task completion parameter associated with the human operation is satisfied
determining whether a predetermined time period has lapsed in response to the task completion parameter not being satisfied; 
issuing a notification and placing the robot in a wait state in response to the predetermined time period lapsing.
However, Johnson teaches
verify completion of the human operation in response to the robot performing the at least one automated task within the -2-Appln. No.: 16/688,490Attorney Docket No.: 84209759 workspace (“Upon receiving an order 16 from the order server 14, the robot 18 proceeds to a first warehouse location … Upon reaching the correct location (pose), the robot 18 parks itself in front of a shelf 12 on which the item is stored and waits for a local operator 50 to retrieve the item from the shelf 12 and place it in tote 44.” See at least [0033-0034]; The memory stores instructions that, when executed by the processor, cause the autonomous robot to detect completion of a task operation by a human operator.” [0008])
determine whether a predetermined time period has lapsed in response to the task completion parameter not being satisfied (“In some embodiments, the memory also stores instructions that, when executed by the processor, cause the autonomous robot to, responsive to recordation of the next task selection, designate the selected task operation as in process within the personnel routing system to avoid redundant recommendation. In some embodiments, the in process designation is removed if the selected task operation is not completed within a prescribed time limit.” [0010])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Holmes and Vu to further include the teachings of Johnson to make efficient use of human robot collaboration and to account for human error, unexpected events, and/or other failures (“A more efficient way of picking items is to use a local operator 50, which is typically human, to carry out the task of physically removing an ordered item from a shelf 12 and placing it on robot 18, for example, in tote 44.” [0033]; “In order to account for human error, unexpected events, and/or other failures to execute, the “in process” designation can, in some embodiments, be removed by the personnel routing system if the task is not completed within a prescribed time limit.” [0071]).

Johnson also does not explicitly teach
issuing a notification and placing the robot in a wait state in response to the predetermined time period lapsing.
However, Choi teaches
	“When the user has not arrived at the waiting robot and a predetermined time elapses (TIME_OUT), after the robot 100 has entered the target area, the robot 100 may switch the operation mode to a lock mode again. The robot 100 may transmit an arrival notification message to the terminal 200 and/or the server 300. In an example, when the user has not arrived after a predetermined time has elapsed after the robot 100 has entered the target area, the robot 100 may switch the operation mode to a lock mode and may move to a departure point or a predetermined ready zone. In this case, the robot 100 may transmit a return notification message or a ready notification message to the terminal 200 and/or the server 300.” [0132]; Examiner Interpretation: The robot being in lock mode at the predetermined ready zone (described as a ready mode) is the wait state.
Even though the human task described by Choi [0132] (arrival at a destination) is not a task performed on a workpiece (Holmes, Vu, and Johnson teach the human task on a workpiece), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Holmes, Vu, and Johnson to further include the teachings of Choi to have the robot issue a notification and enter a wait state in response to the predetermined time period lapsing to improve user convenience by automatically idling the robot in a wait state and informing the user of the robot state so that the user knows that the robot is ready for the user (see at least [0131-0132]).

Regarding Claim 19,
Holmes discloses:
A method comprising: having a robot perform at least one automated task within a workspace (“a multi-axis robot comprising an end effector for holding an object; and a controller. The controller is configured to: using a measurement by the one or more sensors, identify a user in a workspace in which the workbench is located; based on the identity of the user, determine a task to be performed by the user using the workbench system; control the robot to move the object held by the end effector relative to the one or more sensors” [0005]);
wherein the plurality of sensors includes at least one sensor that acquires data related to a human operation to be performed by a human on a workpiece (“The one or more sensors may comprise a camera. The controller may be configured to control the camera to record the user performing the task.” [0011]);
and determining whether a task completion parameter associated with the human operation is satisfied based on at least one of the dynamic model, the data from the plurality of sensors, and the at least one automated task performed by the robot … , wherein the task completion parameter is based on at least one of: a connectivity characteristic of the workpiece, a visual characteristic of the workspace, a tool operation verification of a power tool used  by the human for performing the human operation, and a robot tactile verification; determining that the human operation is complete in response to the task completion parameter being satisfied (“The workbench system may assist in the performance of the task to produce the object and also verify or otherwise that the user has correctly carried the task to provide an object that meets a given standard.” [0005]; “perform a validation process using the measurements taken by the one or more sensors” [0005]; “the validation comprises comparing the captured images of the assembled object to images of an approved assembled object, and determining whether the assembled object produced by the user 122 matches the approved assembled object.” [0091]);

Holmes discloses the plurality of sensors [0005], controlling a robot based on human operation [0097], but does not explicitly disclose a dynamic model and therefore doesn’t explicitly disclose:
generating a dynamic model of a workspace based on a static nominal model of the workspace and data from a plurality of sensors disposed throughout the workspace,
identifying the human within the dynamic model;
determining a probable trajectory of the human provided in the dynamic model based on a prediction model, wherein the prediction model determines probable trajectories of a dynamic object within the workspace; controlling operation of the robot based on the probable trajectory of the human and a future position of the robot;
determining whether a task completion parameter associated with the human operation is satisfied … in response to the robot performing the at least one automated task within the -2-Appln. No.: 16/688,490Attorney Docket No.: 84209759 workspace, 
determining whether a predetermined time period has lapsed in response to the task completion parameter not being satisfied; 
issuing a notification and placing the robot in a wait state in response to the predetermined time period lapsing.
However, Vu teaches:
A dynamic model of a workspace based on a static nominal model (“During an initial startup period, when it may be safely assumed there no objects intruding into the workspace 100, analysis module 342 identifies all voxels occupied by the static elements (static model). Those elements can then be subtracted from future measurements and not considered as potential intruding objects. Nonetheless, continuous monitoring is performed to ensure that the observed background image is consistent with the space map 345 stored during the startup period.” [0013]; “the system includes a plurality of sensors distributed about the workspace. Each of the sensors includes or is associated with a grid of pixels for recording representations of a portion of the workspace within a sensor field of view; the workspace portions collectively cover the entire workspace. A computer memory stores (i) a series of images from the sensors, … A processor is configured to generate, from the stored images, a spatial representation of the workspace (e.g., as volumes, which may correspond to voxels, i.e., 3D pixels). The processor identifies and monitors, over time, a representation of space occupied by the robot within the workspace (dynamic model)” [0017]; Examiner Explanation: The initial startup that identifies the static elements is the static nominal model. The updating representation of the workspace around the robot is the dynamic model. The dynamic model is based on the static model since the static elements can be subtracted out from being potential intruding objects.).
Identifying a human (“it may be necessary to further classify objects into one or more of four categories: (1) elements of the machinery being controlled by system 112, (2) the workpiece or workpieces that the machinery is operating on, and (3) other foreign objects, including people, that may be moving in unpredictable ways and that can be harmed by the machinery. It may or may not be necessary to conclusively classify people versus other unknown foreign objects.” [0023]
Controlling the robot based on a predicted trajectory of a moving object (“embodiments of the present invention provide systems and methods for determining safe zones in a workspace, where safe actions are calculated in real time based on all sensed relevant objects and on the current state of the machinery (e.g., a robot) in the workspace. These embodiments may, but need not, utilize the workspace- monitoring approaches described in the detailed description below. Embodiments of the invention perform dynamic modeling of the robot geometry and forecast the future trajectory of the robot(s) and/or the human(s), using, e.g., a model of human movement and other forms of control.” [0014-0015]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Holmes to include further teachings of Vu as this use of the models “overcomes the need for programming specific zones, does not require discrete speed limitations to operate, and maintains robot motion over a wider range of human actions in the workspace, thereby reducing the workspace area designated as off-limits to humans even as the robot continues operation” [0015]. Further, it would have been obvious to combine to reduce the risk of injuring a human (“It may be necessary to definitively identify elements of the machinery as such, because by definition these will always be in a state of "collision" with the machinery itself and thus will cause the system to erroneously stop the machinery if detected and not properly classified. Similarly, machinery typically comes into contact with workpieces, but it is typically hazardous for machinery to come into contact with people. Therefore, analysis module 342 should be able to distinguish between workpieces and unknown foreign objects, especially people.” [0023]; “Risk reduction is achieved by maintaining at least a protective separation distance between the human worker and robot during periods of robot motion.” [0033]; Examiner Explanation: Adaptive robot control protects humans as it can alter the robots movements to avoid humans as they move about the work area.).

Vu also does not explicitly teach
determining whether a task completion parameter associated with the human operation is satisfied … in response to the robot performing the at least one automated task within the -2-Appln. No.: 16/688,490Attorney Docket No.: 84209759 workspace, 
determining whether a predetermined time period has lapsed in response to the task completion parameter not being satisfied; 
issuing a notification and placing the robot in a wait state in response to the predetermined time period lapsing.
However, Vu teaches:
A workspace control system that includes stored object classifications (“Safe actions are calculated in real time based on all sensed relevant objects and on the current state of the machinery (e.g., a robot) in the workspace.” [0014]; “The processor also identifies and monitors volumes that represent workpieces. This recognition may be aided by information about physical shape of the workpieces determined during a configuration process, which could consist of CAD models, 3D scans, or 3D models learned by the system during a teaching phase.” [0018]).
A dynamic workspace model based on a static nominal model and data from sensors (“During an initial startup period, when it may be safely assumed there no objects intruding into the workspace 100, analysis module 342 identifies all voxels occupied by the static elements (static model). Those elements can then be subtracted from future measurements and not considered as potential intruding objects. Nonetheless, continuous monitoring is performed to ensure that the observed background image is consistent with the space map 345 stored during the startup period.” [0013]; “the system includes a plurality of sensors distributed about the workspace. Each of the sensors includes or is associated with a grid of pixels for recording representations of a portion of the workspace within a sensor field of view; the workspace portions collectively cover the entire workspace. A computer memory stores (i) a series of images from the sensors, … A processor is configured to generate, from the stored images, a spatial representation of the workspace (e.g., as volumes, which may correspond to voxels, i.e., 3D pixels). The processor identifies and monitors, over time, a representation of space occupied by the robot within the workspace (dynamic model)” [0017]; Examiner Explanation: The initial startup that identifies the static elements is the static nominal model. The updating representation of the workspace around the robot is the dynamic model. The dynamic model is based on the static model since the static elements can be subtracted out from being potential intruding objects.).
Object classification based on the dynamic model and classification library (“The processor also identifies and monitors volumes (dynamic model) that represent workpieces. This recognition may be aided by information about physical shape of the workpieces determined during a configuration process, which could consist of CAD models, 3D scans, or 3D models learned by the system (classification library) during a teaching phase.” [0018]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Holmes to include further teachings of Vu because recognizing objects can improve the safety for humans by allowing for collision avoidance with specifically humans while still allowing the approach of workpieces (“These workpiece volumes are then characterized as definitively not occupied by a human, and therefore permissible for the robot to approach per the safety protocol. Additionally, the processor recognizes interaction between the robot and a workpiece within the workspace, and in response to the recognized interaction, updates the robot region to include the workpiece and updates the envelope region in accordance with the stored model and the updated robot region. The processor generates a safe zone around the robot region, as updated, in accordance with the safety protocol.” [0018]). Further, it would be obvious to combine as this use of the models “overcomes the need for programming specific zones, does not require discrete speed limitations to operate, and maintains robot motion over a wider range of human actions in the workspace, thereby reducing the workspace area designated as off-limits to humans even as the robot continues operation.” [0015]. 

Vu also does not explicitly teach
and determining, in response to the robot performing the at least one automated task within the -2-Appln. No.: 16/688,490Attorney Docket No.: 84209759 workspace, whether a task completion parameter associated with the human operation is satisfied
determining whether a predetermined time period has lapsed in response to the task completion parameter not being satisfied; 
issuing a notification and placing the robot in a wait state in response to the predetermined time period lapsing.
However, Johnson teaches
verify completion of the human operation in response to the robot performing the at least one automated task within the -2-Appln. No.: 16/688,490Attorney Docket No.: 84209759 workspace (“Upon receiving an order 16 from the order server 14, the robot 18 proceeds to a first warehouse location … Upon reaching the correct location (pose), the robot 18 parks itself in front of a shelf 12 on which the item is stored and waits for a local operator 50 to retrieve the item from the shelf 12 and place it in tote 44.” See at least [0033-0034]; The memory stores instructions that, when executed by the processor, cause the autonomous robot to detect completion of a task operation by a human operator.” [0008])
determine whether a predetermined time period has lapsed in response to the task completion parameter not being satisfied (“In some embodiments, the memory also stores instructions that, when executed by the processor, cause the autonomous robot to, responsive to recordation of the next task selection, designate the selected task operation as in process within the personnel routing system to avoid redundant recommendation. In some embodiments, the in process designation is removed if the selected task operation is not completed within a prescribed time limit.” [0010])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Holmes and Vu to further include the teachings of Johnson to make efficient use of human robot collaboration and to account for human error, unexpected events, and/or other failures (“A more efficient way of picking items is to use a local operator 50, which is typically human, to carry out the task of physically removing an ordered item from a shelf 12 and placing it on robot 18, for example, in tote 44.” [0033]; “In order to account for human error, unexpected events, and/or other failures to execute, the “in process” designation can, in some embodiments, be removed by the personnel routing system if the task is not completed within a prescribed time limit.” [0071]).

Johnson also does not explicitly teach
issuing a notification and placing the robot in a wait state in response to the predetermined time period lapsing.
However, Choi teaches
	“When the user has not arrived at the waiting robot and a predetermined time elapses (TIME_OUT), after the robot 100 has entered the target area, the robot 100 may switch the operation mode to a lock mode again. The robot 100 may transmit an arrival notification message to the terminal 200 and/or the server 300. In an example, when the user has not arrived after a predetermined time has elapsed after the robot 100 has entered the target area, the robot 100 may switch the operation mode to a lock mode and may move to a departure point or a predetermined ready zone. In this case, the robot 100 may transmit a return notification message or a ready notification message to the terminal 200 and/or the server 300.” [0132]; Examiner Interpretation: The robot being in lock mode at the predetermined ready zone (described as a ready mode) is the wait state.
Even though the human task described by Choi [0132] (arrival at a destination) is not a task performed on a workpiece (Holmes, Vu, and Johnson teach the human task on a workpiece), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Holmes, Vu, and Johnson

Claims 5-6, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 20210187728 A1) in view of Vu (WO 2018148181 A1), Johnson (US 20200246978 A1), Choi (US 20210064019 A1), and Abbot (US 20190227528 A1).

Regarding Claim 5,
Modified Holmes teaches:
The system according to Claim 2,
Holmes further teaches:
Wherein: the plurality of sensors includes an infrared camera operable to acquire a thermal image of the workspace (“The one or more sensors may comprise a sensor selected from the group of sensors consisting of a visible light camera, an infrared camera” [0006]),

Holmes discloses measuring the temperature of a workpiece for verification of complete tool operation [0095], but does not explicitly disclose measuring the temperature of the area of the operating tool and therefore doesn’t explicitly disclose:
and for the tool operation verification, the predefined tool criteria is based on a nominal thermal profile of a selected portion of the workspace at which the power tool is being operated during the human operation.
However, Abbot teaches:
“Each example also includes the sensor data and intermediary metrics. Accordingly, after being trained with a plurality of each of these examples, the machine learning controller 540 becomes able to correctly identify and detect … whether the operation has been completed.” [0155]; “the sensor data includes, for example, the motor speed and position, output shaft speed and position, motor current and voltage, motor temperature, state of charge of the battery pack, position or orientation of the power tool 500, and the like provided by the sensors 530.” [0154]; Figure 11 shows the tool is operated by a human.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Holmes to include further teachings of Abbot because “the present invention relates to power tools that adjust operation based on detected signals.” [0002]. Power tool operational data can be used to determine when tasks are complete and can use that data to control an operation (“the machine learning controller 540 can detect … whether the operation has been completed.” [0155]). 

Regarding Claim 6,
Modified Holmes teaches:
The system according to Claim 2,
Holmes does not explicitly teach:
wherein the task management module is communicably coupled to the power tool to acquire data indicative of the machine operation performed by the power tool, wherein the data indicative of the machine operation includes at least one of a torque of the power tool, an electric power provided to the power tool, a contact state of a chuck of the power tool, and a contact state of a handle of the power tool.
However, Abbot teaches:
“The electronic processor is coupled to the sensor, the motor, and the transceiver. The sensor is configured to generate sensor data indicative of an operational parameter of the power tool.” [0005]; “the machine learning controller 540 determines that an operation is finished when, for example, the machine learning controller 540 detects that a power tool accessory is through the workpiece or a fastener is seated in a workpiece.” [0158]; Figure 11 shows that the power tool is operated by a human.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Holmes to include further teachings of Abbot because “the present invention relates to power tools that adjust operation based on detected signals.” [0002]. Power tool operational data can be used to determine when tasks are complete and can use that data to control an operation (“the machine learning controller 540 can detect … whether the operation has been completed.” [0155]). 

Regarding Claim 13,
Modified Holmes teaches:
The system according to Claim 12,
Holmes further teaches:
wherein the task completion parameter is based on at least one of: a workpiece connectivity characteristic, a workspace audio-visual characteristic, a tool operation verification of a power tool used by the human for performing the human operation, and a robot tactile verification (“the validation comprises comparing the captured images of the assembled object to images of an approved assembled object, and determining whether the assembled object produced by the user 122 matches the approved assembled object.” [0091]),
wherein the method further comprises: for the workpiece connectivity characteristic of the workpiece, determining whether at least two components to be connected during the human operation form an electrical connection, a mechanical connection, or a combination thereof between the at least two components (“the determined task that is to be performed by the user 122 using the system 100 is an assembly process in which a plurality of components are to be fixed to a base structure, thereby to provide an assembled object” [0059]; “the validation comprises comparing the captured images of the assembled object to images of an approved assembled object, and determining whether the assembled object produced by the user 122 matches the approved assembled object.” [0091]; Examiner Explanation: A mechanical connection of components can be verified by an image.),
for the workspace audio-visual characteristic, verifying that the human operation is complete based on a visual inspection, an acoustic evaluation, or a combination thereof of the workspace (“the validation comprises comparing the captured images of the assembled object to images of an approved assembled object, and determining whether the assembled object produced by the user 122 matches the approved assembled object.” [0091]),
for the robot tactile verification in which one of the at least one automated task of the robot includes a tactile evaluation of the workpiece using a tactile sensor, comparing data from the tactile sensor to a post workpiece tactile threshold to verify whether the human operation is complete (“the controller 106 is configured to determine physical properties of the assembled object using the end effector 130, e.g. based on measurements taken by one or more tactile sensors, vibration sensors, strain gauges, temperature sensors, and/or pressure sensors located on the end effector 130. Such determined physical properties may be used in the validation process, e.g. by comparing the measurements against corresponding data on an approved object or to a set of electronic design data or standards.” [0095]).

Holmes discloses tool operation verification by a human, but does not explicitly disclose a predefined tool criteria therefore doesn’t explicitly disclose:
for the tool operation verification of a power tool used by the human for performing the human operation, determining whether a machine operation of the power tool that is included as part of the human operation satisfies a predefined tool criteria, and
However, Abbot teaches:
“Each example also includes the sensor data and intermediary metrics. Accordingly, after being trained with a plurality of each of these examples (predefined tool criteria), the machine learning controller 540 becomes able to correctly identify and detect … whether the operation has been completed.” [0155]; “the sensor data includes, for example, the motor speed and position, output shaft speed and position, motor current and voltage, motor temperature, state of charge of the battery pack, position or orientation of the power tool 500, and the like provided by the sensors 530.” [0154]; Figure 11 shows the tool is operated by a human.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Holmes to include further teachings of Abbot because “the present invention relates to power tools that adjust operation based on detected signals.” [0002]. Power tool operational data can be used to determine when tasks are complete and can use that data to control an operation (“the machine learning controller 540 can detect … whether the operation has been completed.” [0155]). 

Regarding Claim 14,
Modified Holmes discloses:
The method according to Claim 13, 
Holmes further discloses:
	wherein for the workspace audio- visual characteristic, the method further includes: (1) comparing a current state of the workspace having the workpiece with a predefined post operation state to verify whether the human operation is complete, wherein the predefined post operation state provides a state of the workspace after the human operation is performed, (2) measuring audible signal within the workspace during the human operation, and comparing a workspace audio signal profile indicative of the measured audible signal with a nominal audio signal profile indicative of an audio signal generated during the human operation under nominal operating conditions, or (3) combination of (1) and (2) (“the validation comprises comparing the captured images of the assembled object to images of an approved assembled object, and determining whether the assembled object produced by the user 122 matches the approved assembled object.” [0091]).

Regarding Claim 15,
Modified Holmes discloses:
The method according to Claim 14, 
Holmes further discloses:
	wherein the predefined post operation state of the workspace includes a physical appearance of the workpiece after the human operation is performed (“the validation comprises comparing the captured images of the assembled object to images of an approved assembled object” [0091]).

Regarding Claim 16,
Modified Holmes teaches:
The system according to Claim 13,
Holmes further discloses:
	wherein the plurality of sensors includes an infrared camera operable to acquire a thermal image of the workspace (“The one or more sensors may comprise a sensor selected from the group of sensors consisting of a visible light camera, an infrared camera” [0006]),

Holmes discloses measuring the temperature of a workpiece for verification of complete tool operation [0095], but does not explicitly disclose measuring the temperature of the area of the operating tool and therefore doesn’t explicitly disclose:
and for the tool operation verification, the predefined tool criteria is based on a nominal thermal profile of a selected portion of the workspace at which the power tool is being operated during the human operation.
However, Abbot teaches:
“The power tool 105 includes various sensors and devices that collect usage information during the operation of the power tool 105. The usage information may alternatively be referred to as operational information of the power tool 105, and refers to, for example, data regarding the operation of the motor (e.g., speed, position, acceleration, temperature, usage time, and the like…conditions encountered during operation)” [0049]; “the machine learning controller 540 may be able to detect, … temperature outside of temperature ranges (predefined tool criteria)” [0163]; “Each example also includes the sensor data and intermediary metrics. Accordingly, after being trained with a plurality of each of these examples, the machine learning controller 540 becomes able to correctly identify and detect … whether the operation has been completed.” [0155]; “the sensor data includes, for example, the motor speed and position, output shaft speed and position, motor current and voltage, motor temperature, state of charge of the battery pack, position or orientation of the power tool 500, and the like provided by the sensors 530.” [0154]; Figure 11 shows the tool is operated by a human.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Holmes to include further teachings of Abbot because “the present invention relates to power tools that adjust operation based on detected signals.” [0002]. Power tool operational data can be used to determine when tasks are complete and can use that data to control an operation (“the machine learning controller 540 can detect … whether the operation has been completed.” [0155]). 

Regarding Claim 17,
Modified Holmes teaches:
The system according to Claim 13,
Holmes does not explicitly disclose:
	further comprising acquiring data indicative of the machine operation performed by the power tool, wherein the data indicative of the machine operation includes at least one of a torque of the power tool, an electric power provided to the power tool, a contact state of a chuck of the power tool, and a contact state of a handle of the power tool.
However, Abbot teaches:
“The electronic processor is coupled to the sensor, the motor, and the transceiver. The sensor is configured to generate sensor data indicative of an operational parameter of the power tool.” [0005]; “the machine learning controller 540 determines that an operation is finished when, for example, the machine learning controller 540 detects that a power tool accessory is through the workpiece or a fastener is seated in a workpiece.” [0158]; Figure 11 shows that the power tool is operated by a human.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Holmes to include further teachings of Abbot because “the present invention relates to power tools that adjust operation based on detected signals.” [0002]. Power tool operational data can be used to determine when tasks are complete and can use that data to control an operation (“the machine learning controller 540 can detect … whether the operation has been completed.” [0155]). 

Regarding Claim 18,
Modified Holmes discloses:
The method according to Claim 13
Holmes further discloses:
	and   operating the robot to perform a subsequent task after the human operation is verified as being completed (“responsive to the assembled being determined to be valid, the assembled object is released by the end effector 130 of the robot 104, and the assembled object is removed from the system 100.” [0097]).

Holmes does not explicitly disclose:
further comprising: determining a probable trajectory of a dynamic object provided in the dynamic model based on a prediction model, wherein the prediction model determines probable trajectories of the dynamic object within the workspace; adjusting at least one robot parameter based on the probable trajectory of the dynamic object and a future position of the robot;
However, Vu teaches:
“embodiments of the present invention provide systems and methods for determining safe zones in a workspace, where safe actions are calculated in real time based on all sensed relevant objects and on the current state of the machinery (e.g., a robot) in the workspace. These embodiments may, but need not, utilize the workspace- monitoring approaches described in the detailed description below. Embodiments of the invention perform dynamic modeling of the robot geometry and forecast the future trajectory of the robot(s) and/or the human(s), using, e.g., a model of human movement and other forms of control.” [0014-0015]
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Holmes to include further teachings of Vu to reduce the risk of injuring a human (“Risk reduction is achieved by maintaining at least a protective separation distance between the human worker and robot during periods of robot motion.” [0033]; Examiner Explanation: Adaptive robot control protects humans as it can alter the robots movements to avoid humans as they move about the work area.).

Regarding Claim 20,
Modified Holmes teaches:
The system according to Claim 19,
Holmes further teaches:
wherein the method further comprises: for the connectivity characteristic of the workpiece, determining whether at least two components to be connected during the human operation form an electrical connection, a mechanical connection, or a combination thereof between the at least two components (“the determined task that is to be performed by the user 122 using the system 100 is an assembly process in which a plurality of components are to be fixed to a base structure, thereby to provide an assembled object” [0059]; “the validation comprises comparing the captured images of the assembled object to images of an approved assembled object, and determining whether the assembled object produced by the user 122 matches the approved assembled object.” [0091]; Examiner Explanation: A mechanical connection of components can be verified by an image.),
for the visual characteristic of the workspace, comparing a current state of the workspace having the workpiece with a predefined post operation state to verify whether the human operation is complete, wherein the predefined post operation state provides a state of the workspace after the human operation is performed (“the validation comprises comparing the captured images of the assembled object to images of an approved assembled object, and determining whether the assembled object produced by the user 122 matches the approved assembled object.” [0091]),
for the robot tactile verification in which one of the at least one automated task of the robot includes a tactile evaluation of the workpiece using a tactile sensor, comparing data from the tactile sensor to a post workpiece tactile threshold to verify whether the human operation is complete (“the controller 106 is configured to determine physical properties of the assembled object using the end effector 130, e.g. based on measurements taken by one or more tactile sensors, vibration sensors, strain gauges, temperature sensors, and/or pressure sensors located on the end effector 130. Such determined physical properties may be used in the validation process, e.g. by comparing the measurements against corresponding data on an approved object or to a set of electronic design data or standards.” [0095]).

Holmes discloses tool operation verification by a human [0095], but does not explicitly disclose a predefined tool criteria therefore doesn’t explicitly disclose:
for the tool operation verification of a power tool used by the human for performing the human operation, determining whether a machine operation of the power tool that is included as part of the human operation satisfies a predefined tool criteria, and
However, Abbot teaches:
“Each example also includes the sensor data and intermediary metrics. Accordingly, after being trained with a plurality of each of these examples (predefined tool criteria), the machine learning controller 540 becomes able to correctly identify and detect … whether the operation has been completed.” [0155]; “the sensor data includes, for example, the motor speed and position, output shaft speed and position, motor current and voltage, motor temperature, state of charge of the battery pack, position or orientation of the power tool 500, and the like provided by the sensors 530.” [0154]; Figure 11 shows the tool is operated by a human.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Holmes to include further teachings of Abbot because “the present invention relates to power tools that adjust operation based on detected signals.” [0002]. Power tool operational data can be used to determine when tasks are complete and can use that data to control an operation (“the machine learning controller 540 can detect … whether the operation has been completed.” [0155]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 20210187728 A1) in view of Vu (WO 2018148181 A1), Johnson (US 20200246978 A1), Choi (US 20210064019 A1), and Kong (US 20160251101 A1).

Regarding Claim 11,
Modified Holmes teaches:
The system according to Claim 1,
Holmes discloses multiple robots [0116] and validation of a completed human operation [0095], but does not explicitly disclose the specifics of the corresponding robots tasks and therefor doesn’t disclose:
	further comprising a plurality of the robots, wherein a first robot is operable to move the workpiece as a first automated task and a second robot is operable to inspect the workpiece as a second automated task,
	and the task management module is configured to determine whether the human operation is complete based on the second automated task.
However, Kong teaches:
	Multiple automated robots wherein the first one moves a workpiece while a following robot inspects the workpiece (“industrial robots 38, 22, 24, 26, 32, 34, 36, 42” [0123]; Figure 1 discloses a load station 38 where a food tray is placed onto a conveyor by a robot. After the food has been assembled on the tray. The tray of food is inspected at a final inspection station 42 by another robotic system.).
	Validation of the human operation based on the second robot’s inspection task (Figure 1 discloses a manual station 28 where a human assembles food on the tray. This task is then verified to be completed at the final inspection station 42.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Holmes to include further teachings of Kong as the use of multiple robots decreases the burden on employees (“the method avoids tedious, slow and repetitive actions by human operators.” [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 20210072750 A1) is pertinent because it discusses a robot that issues a notification in response to an identification of the user step failing for a predetermined amount of time [0144].
Ishizaki (US 20090234501 A1) is pertinent because it discusses a work robot that checks whether or not an operator has completed an operation and controls the robot correspondingly when it’s not completed for a predetermined period of time [0041].
Kim (US 20100234998 A1) is pertinent because it discusses a robot “standby mode” and issuing a notification of the robot’s mode in the presence of a human (see at least [0038]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARSTON G. EVANS/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664